— In these consolidated negligence actions, tried together, the defendants Zone Oil Trucking Corp., Paragon Oil Co., Inc., and Emanuel Josephowitz, appeal from so much of a judgment entered on the verdict of a jury in favor of plaintiff George Leicht and against them in the sum of $8,000 in action No. 1; defendant Zone Oil Trucking Corp. appeals from so much of the judgment in favor of Simon S. Hill, Inc., and against it in the sum of $812.13 in action No. 2; and the Zone Oil Trucking Corp. appeals from such part of the judgment as dismisses its complaint against defendants Simon S. Hill, Inc., and George Leicht in action No. 3. Judgment unanimously affirmed, with one bill of costs in favov of respondents against all appellants. No opinion. Present — Close, P. J Hagarty, Carswell, Adel and Aldrich, JJ.